Bloodworth, J.
This case was certified by this court to the Supreme Court, and the full opinion of that court will be found in 152 Ga. (108 S. E. 464). The first of the headnotes to this case is in the exact language of the first headnote of the Supreme Court, while the second is in substance the same as the second headnote to the opinion of that court. Under the first of these rulings there is no merit in the motion to dismiss the writ of error. The ruling in the second headnote is controlling as to the issues raised, and shows that the judge who presided in the trial court did not err in his findings.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.